Case 1:14-cr-00765-PKC Document 110 Filed 06/16/20 Page 1 of 6
Case 1:14-cr-00765-PKC Document 109 Filed 06/15/20 Page 1 of 6

LAW OFFICE OF SAM A. SCHMIDT

115 BROADWAY Suite 1704 ;
NEW YORK, N.Y. 10006
(212) 346-4666 a fr ay
FACSIMILE (212) 346-4668 ge

lawschmidt@aol.com a )
oh

Sam A. Schmidt, Esq.

 

 

June 15, 2020

Hon. Hon. Judge P. Kevin Castel

United States District Judge By ECF
Southern District of New York

500 Pearl Street

New York, N.Y. 10007

Re: Early Termination of Probation
United States v. Alex Cabral
14 Cr. 765 (PKC)

Dear Hon. Judge Castel:

Pursuant to 18 U.S.C. § 3583(e) and Fed.R.Cr.Proc. 32.1) 1 am requesting
the termination of the balance of Alex Cabral’s supervised release on the grounds

that early termination of the remaining balance of supervi elease is warranted
by defendant’s conduct and is in the best interest of justige.'

On August 16, 2014 Alex Cabral was arrested with others in a Hobbs Act
conspiracy resulting from a sting operation. On April 28, 2015, your Honor
sentenced Mr. Cabral to fifty-two (52) months incarceration and three (3) years
supervised release. He was sent to a halfway house and then released from
custody on May 16, 2018 to began his term of supervised release.

 

1 Tam aware that Mr. Cabral forwarded a letter to your Honor dated March 16, 2020
requesting early termination of “probation.” That was request was denied yy your Honor in an
order dated April 22, 2020 as providing an inadequate basis for the requested relief. I do not
believe that there is any bar to making a new request, this time providing an adequate basis for
such relief.

 
Case 1:14-cr-00765-PKC Document 110 Filed 06/16/20 Page 2 of 6
Case 1:14-cr-00765-PKC Document 109 Filed 06/15/20 Page 2 of 6

LAW OFFICE OF SAM A. SCHMIDT

[ have spoken to his present probation officer, Sonales Gonzalez. She
agreed that termination of supervised release is appropriate in this case. Ms.
Gonzalez explained that she handles low intensity cases (L.LC.). These are cases
that have been transferred from regular supervision to low intensity supervision
because the supervisee has proven himself to be of very low risk of any violation.
Ms. Gonzalez further explained that she had spoken to Mr. Cabral’s original
supervising officer who told her that Mr. Cabral has been working, had no arrests,
no positive tests for narcotics, has made all of his appointments and simply had no
issues relating to compliance. As a low intensity supervisee, she would see Mr.
Cabral one or two more times prior to his completion of period of supervised
release. Ms. Gonzalez. indicated that there were no reason to believe that there was
any threat of Mr. Cabral violating any of his conditions of supervised release.

[have also spoken to AUSA Jessica Lonergan. She stated that her office
does not oppose termination and that under the present circumstances she concurs
with the probation officers recommendation.

If it is satisfied that such action is warranted by the conduct of the defendant
released and the interest of justice, this court has the authority to terminate a term
of supervised release after considering the factors set forth in section 3553 (a)(1),
(a)(2)(B), (a)(2)(C), (a(2)(D), (a)(4), (a(S), (a)(6), and (a)(7) after the expiration
of one year of supervised release, pursuant to the provisions of the Federal Rules
of Criminal Procedure relating to the modification of probation. 18 U.S.C.§
3583(e), §3564(c). As set forth in this letter, a consideration of these factors
support this application.

As early as 2003, the Judicial Conference approved a policy that encouraged
probation officers to seek early termination as soon as offenders were statutorily
eligible as long as the offender had satisfied the conditions of supervision, had
successfully reintegrated into the community, and did not pose a foreseeable risk
to public safety. See Early Termination of Supervision: No Compromise to
Community Safety by Laura M. Baber, James L. Johnson, Federal Probation, A
Journal of Correctional Philosophy and Practice, Volume 77 Number 2, Office of
Probation and Pretrial Services Administrative Office of the U.S. Courts.’ This
report states that the “Judiciary study of early termination of supervision of

 

2

http://www.uscourts.gov/viewer.aspx?doc=/uscourts/F ederalCourts/PPS/Fedprob/20 13-G9/no-co
_mpromise.html

 
Case 1:14-cr-00765-PKC Document 110 Filed 06/16/20 Page 3 of 6
Case 1:14-cr-00765-PKC Document 109 Filed 06/15/20 Page 3 of 6

LAW OFFICE OF SAM A. SCHMIDT

low-risk offenders shows that the practice not only saves money, it does so
without compromising public safety.”

Early-term offenders save the probation and pretrial services
system time when officers are no longer required to supervise

them. Offenders receive early release from supervision an
average of 15.7 months before their scheduled supervision term
is set to expire. This, according to the report, allows districts to
devote more resources to supervising and servicing offenders
who are a greater risk to society.

Early termination also saves money. In fiscal year 2012, the
supervision of more than 7,000 offenders was terminated early,
saving the Judiciary more than $7.7 million.

“This practice promotes justice, conserves resources, and.
protects the public,” said Judge Robert Holmes Bell, chair of the
Judicial Conference Committee on Criminal Law.

See summary of report at
http://news.uscourts. gov/early-termination-supervision-cost-effective-and-sdfe.

3553(a)(1) - History and Characteristics of Alex Cabral

Since his transfer to a halfway house, before he was actually placed on
supervised release, Mr. Cabral has worked. Presently he is working for a delivery
and freight company as a licensed truck driver. As soon as Phase 3 of the
pandemic begins, he will be sent to Boston by his employer to be trained and
obtain his license to drive tractor trailer trucks. Mr. Cabral has been residing with
his brother, a special education teacher, for the past two years. He has stability and
a future.

3553(a)(2)(A), (B) and (C) - The Seriousness of the Offense, the
Need for Adequate Deterrence, the Protection of the Public and
Provide Just Punishment

Even though the conspiracy was the result of a reverse sting operation, we
do not seek to minimize the seriousness of the offense. Importantly, Mr. Cabral’s

 
Case 1:14-cr-00765-PKC Document 110 Filed 06/16/20 Page 4 of 6
Case 1:14-cr-00765-PKC Document 109 Filed 06/15/20 Page 4 of 6

LAW OFFICE OF SAM A. SCHMIDT

involvement was more limited than most of the participants. Both the PSR at
paragraphs 14-22 of the PSR demonstrates, and footnote | of the plea agreement
reiterates that not only was Mr. Cabral a late arriving minor participant, he never
possessed the firearm, was not going to possess the firearm nor was to have any
direct contact with the purported victims. Nevertheless, because of
§2B3.1(b)(2)(C), Mr. Cabral’s Guidelines offense level reflected the same 5 point
increase than those who provided the firearms or were to possess and use the
firearms to commit the offense.

3553(a)(2)(D) - To Provide the Defendant with Needed
Educational or Vocational Training, Medical Care, or Other
Correctional Treatment in the Most Effective Manner.

Mr. Cabral does not require the assistance of the Department of Probation
for educational, vocational or correctional treatment. He has been fully employed
and requires no further assistance from the Department of Probation evidenced by
his transfer to the low intensity supervision.

3553(a)(3), (4) and (5)
Not relevant to this application.
3553(a)(6) - The Need to Avoid Unwarranted Disparities

Early termination will not create any form of sentencing disparity. Alex
Cabral has demonstrated

3553(a)(7) -The Need to Provide Restitution to Any Victims of the
Offense.

Because this case was the result of a reverse sting operation, no restitution
was required.

Guide to Judiciary Policy - §30.10 Early Termination
Alex Cabral has met the criteria for assessing whether an eligible offender is

an appropriate candidate for early termination. To be eligible the probationer must
have served at least 18 months on supervision and had no significant violations.
Case 1:14-cr-00765-PKC Document 110 Filed 06/16/20 Page 5 of 6
Case 1:14-cr-00765-PKC Document 109 Filed 06/15/20 Page 5 of 6

LAW OFFICE OF SAM A. SCHMIDT

The criteria is:
1. Stable community reintegration (e.g., residence, family, employment);

2. Progressive strides toward supervision objectives and in compliance with
all conditions of supervision;

3. No aggravated role in the offense of conviction, particularly large drug
or fraud offenses;

4. No history of violence (e.g., sexually assaultive, predatory behavior, or
domestic violence);

5. No recent arrests or convictions (including unresolved pending charges)
or ongoing, uninterrupted patterns of criminal conduct;

6. No recent evidence of alcohol or drug abuse;

7. No recent psychiatric episodes;

8. No identifiable risk to the safety of any identifiable victim; and

9. No identifiable risk to public safety based on the Risk Prediction Index.

Guide to Judiciary Policy, Volume 8, Part E, The Supervision of Federal
Offenders (Monograph 109). http://wvn.fd.org/pdf/Part_E%20109.pdf

The Judicial Conference endorsement of early termination of supervised
release or probation has the goal of permitting probation officers to spend their
limited time efficiently and wisely and to save the taxpayers money while not
jeopardizing public safety. If that purpose is to be achieved, a supervisee such as
Alex Cabral, should have his supervision terminated.
Case 1:14-cr-00765-PKC Document 110 Filed 06/16/20 Page 6 of 6
Case 1:14-cr-00765-PKC Document 109 Filed 06/15/20 Page 6 of 6

LAW OFFICE OF SAM A. SCHMIDT

Wherefore, it is respectfully requested based upon the individual conduct of
Mr. Cabral and in the interest of justice that this court immediately terminate the
remaining eleven (11) months of supervised release.

Sincerely yours,
/s/
Sam A. Schmidt
cc: AUSA Jessica Lonergan by Email and ECF
Sonales Gonzalez, USPO by Email

Alex Cabral
